Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  The closest prior art of the record, Baker, Jr. et al (2009/0241956) teaches a ventilation system comprising: a ventilation device (20) (gas delivery apparatus) configured to provide breathable air or gas according to operating parameters (gas delivery apparatus (20) is controlled by gas delivery control system (22) to control the breathing assistance based on various input) (para [0029]); a memory comprising instructions (gas delivery control system (22) includes a memory) (para [0031); and a processor (gas delivery control system (22) includes one or more processors) (para [0031]) configured to execute the instructions to: receive, from a ventilation management system (information handling system) over a network, order data indicative of an order for a ventilation-related medication or procedure, and at least one of configuration data, user data, or rules or clinical protocols (ventilation parameters, including physiological parameters, medical history of the patient and equipment-related parameter are received and may be gathered from an information handling system) (paras [0021]-[0023]); modify one or more operating parameters of the ventilation device based on the received ventilator system data (system determines new target values based on current or historical measured values for the one or more ventilation parameters) (para [0071]); and determine an alarm associated with the ventilator device or the patient based on the received ventilator data (system is configured to display an alarm or alert if the value of a ventilation parameter passes a pre-set or calculated threshold) (para [0024]); Bocionek (6,551,243) teaches a medical information system including a CCIS application (10) that receives, from a network, order data indicative of an order for a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/COLIN W STUART/Primary Examiner, Art Unit 3785